Citation Nr: 0503052	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  98-19 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for laryngitis.

3.  Entitlement to a compensable disability rating for 
chronic tonsillitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1975.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from an April 1998 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in San Juan, the Commonwealth of Puerto 
Rico.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

A Travel Board hearing was held at the RO before the 
undersigned Acting Veterans Law Judge in June 2003.  A 
transcript of that hearing is of record.


REMAND

The June 2003 hearing transcript reflects that the veteran 
testified that he had received VA medical treatment for the 
claimed disabilities.  To this end, he submitted additional 
VA medical records later that year.  A waiver of initial RO 
review did not accompany the additional treatment records and 
this procedural right may not be presumed to have been 
waived.  See Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Because the RO, as 
the agency of original jurisdiction, has not reviewed this 
new evidence and has not prepared a supplemental statement of 
the case (SSOC) discussing this evidence, the Board is 
compelled to remand this case to the RO, via the AMC, for the 
issuance of an SSOC.

Furthermore, the veteran testified to regular periodic VA 
treatment but complete clinical documentation of the cited 
treatment is not of record.  All the relevant VA treatment 
records that could potentially be helpful in resolving the 
veteran's claims should be obtained.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In light of the veteran's testimony that his 
service-connected disability had worsened and the fact that 
the most recent VA examination was conducted in 1998, the 
Board is of the opinion that the veteran should be afforded a 
VA examination for compensation purposes to ascertain the 
current nature and severity of his service-connected chronic 
tonsillitis disability.

Accordingly, this case is REMANDED to the RO, via the AMC, 
for the following action:

1.  Obtain the veteran's VA treatment 
records from May 2001 to the present from 
the VA medical facilities located in San 
Juan and Mayaguez, Puerto Rico.

2.  Schedule the veteran for a VA medical 
examination by the appropriate specialist 
to determine the current nature and 
extent of his service-connected chronic 
tonsillitis, which for rating purposes is 
rated as analogous to laryngitis.

The claims folder should be made 
available to the VA examiner for review, 
and the examiner should be asked to state 
in the medical examination report(s) 
whether such a review was accomplished.

Additionally, after examining the veteran 
and reviewing the claims folder, the 
examiner should:

a) provide an opinion as to whether the 
veteran has a separate chronic disability 
of sinusitis.  If chronic sinusitis is 
diagnosed, the examiner should also 
provide an opinion as to whether the 
disability is likely (more than 50%), 
unlikely (less than 50%), or at least as 
likely as not (50%) proximately due to or 
the result of his service-connected 
chronic tonsillitis.  If chronic 
sinusitis is not diagnosed, the examiner 
should indicate whether the complained of 
symptoms are residuals of the veteran's 
service-connected chronic tonsillitis.

b) provide an opinion as to whether the 
veteran has a separate chronic disability 
of laryngitis.  If chronic laryngitis is 
diagnosed, the examiner should also 
provide an opinion as to whether the 
disability is likely (more than 50%), 
unlikely (less than 50%), or at least as 
likely as not (50%) proximately due to or 
the result of his service-connected 
chronic tonsillitis.  If chronic 
laryngitis is not diagnosed, the examiner 
should indicate whether the complained of 
symptoms are residuals of the veteran's 
service-connected chronic tonsillitis.

If any medical opinion cannot be given on 
a medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.

3.  Readjudicate the veteran's claims.  
If either of the benefits sought on 
appeal remains denied, the veteran and 
his representative should be provided an 
SSOC that contains notice of all relevant 
actions taken on the claims for benefits 
and all evidence received since February 
2003.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the RO via the AMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of the claims on 
appeal as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


